Citation Nr: 1037444	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  04-12 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

Entitlement to an initial disability rating in excess of 40 
percent for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel






INTRODUCTION

The Veteran had active service from June 1973 to June 1977 and 
from January 1991 to June 1991.  He also served in the United 
States Army Reserves.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a July 2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which in 
pertinent part granted service connection and assigned an initial 
40 percent disability rating for hepatitis C, effective July 31, 
2000.  The Veteran perfected an appeal as to the initially 
assigned disability rating.

The Board remanded the case in July 2007, and again in September 
2009 to correct deficiencies by ensuring that the Veteran 
received required notice, and to ensure application of all 
applicable criteria for rating the Veteran's service-connected 
hepatitis C.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The issue on appeal is entitlement to an initial disability 
rating in excess of 40 percent for hepatitis C.  A preliminary 
review of the record indicates that the claim requires additional 
development for the following reasons.  

As outlined below, a new examination is needed to determine the 
level of severity of the Veteran's service-connected hepatitis C 
for the five-year period following an August 2005 VA examination.  
The Veteran was last examined for his service-connected hepatitis 
C by VA for compensation purposes in August 2005, approximately 
five years ago.  The August 2005 VA examination report contains 
an assessment that the Veteran appeared to be slowly going on a 
downhill course with increased abdominal discomfort, increasing 
fatigue and weakness the Veteran related to the hepatitis C.  

Since that time, beginning in November 2005 additional records 
have been added to the file, including a number of VA medical 
records of treatment of the Veteran's hepatitis C disability of 
the liver.  These treatment records after the August 2005 VA 
examination show strong indications that the Veteran's service-
connected hepatitis C has worsened since the August 2005 VA 
examination.  In this regard, a December 2005 report of VA 
computed tomography contains an impression of possible small mass 
of the left lobe of the liver and tiny cyst in the left lobe. 

VA treatment records in April 2008 show that the Veteran was seen 
at the liver clinic for follow-up, with complaints of extreme 
fatigue, poor appetite, and the Veteran reported that he spends 
his time in bed with not enough energy to get around.

Treatment records dated in February 2009 show that in December 
2006 a new liver biopsy showed stage II; and in February 2007 the 
Veteran began infergen and ribavirin and had had full viral 
suppression from week 24 forward.  The treatment provider noted 
that after treatment ended in June 2008, the Veteran rebounded 
(symptoms returned) again, and currently there were no other 
options except for investigational studies for curing the 
Veteran's hepatitis C.

VA treatment records in February 2010 contain findings that the 
pain level in the right side of the abdomen was chronic and of a 
level of 7 out of 10; and an impression of left liver lobe 
subcentimeter cyst.  An August 2010 VA treatment note indicates 
that the Veteran had epigastric pain and hepatitis C.

In light of the foregoing information, which shows a worsening of 
symptoms associated with the service-connected hepatitis C, and 
because the Veteran has not undergone a VA examination for this 
condition since August 2005, more than five years ago, a new VA 
examination should be scheduled.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (holding that the Veteran was entitled to a 
new examination after a two year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, since the July 2010 supplemental statement of the 
case, the last time the RO reviewed evidence and considered the 
initial rating issue on appeal, new relevant VA medical evidence 
has been associated with the claims file without waiver of RO 
consideration.  According to 38 C.F.R. § 20.1304(c) (2009), any 
pertinent evidence submitted by the Veteran which is accepted by 
the Board under the provisions of this section, as well as any 
such evidence referred to the Board by the originating agency 
under § 19.37(b) (2009), must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural right 
is waived by the Veteran (or his representative) or unless the 
Board determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such referral.  
Such waiver must be in writing or, if a hearing on appeal is 
conducted, formally entered on the record orally at the time of 
the hearing.

The RO has not considered the evidence submitted since the last 
supplemental statement of the case, and the Veteran has not 
submitted a waiver of RO review of this additional evidence.  
Therefore, the Board may not consider this additional evidence in 
the first instance and the case must be remanded for this reason 
as well.

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a specialist 
when indicated, conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes into 
account the records of prior medical treatment.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claims under appellate review.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  

Lastly, during the appeal period, the rating criteria for 
hepatitis changed significantly.  The revised rating schedule for 
hepatitis C became effective on July 2, 2001.  The RO must take 
note of this change in its readjudication of the initial rating 
claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and 
request that he provide information as to the 
dates of any treatment received after service 
and dated after August 2010 (date of last VA 
treatment record) for his hepatitis C.  

Request the Veteran to furnish signed 
authorizations for the release to the VA of 
any private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records (not already in 
the claims folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  

If requests for any private treatment records 
are not successful, inform the Veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the records 
himself, in keeping with his responsibility 
to submit evidence in support of his claim.  
38 C.F.R 
§ 3.159 (2009).

2.  The AOJ must schedule the Veteran for a 
VA examination by an appropriate specialist 
medical doctor to determine the nature and 
extent of the service-connected hepatitis C.  

Make the claims file available to the 
examiner, who should review the claims 
folders in conjunction with the examination.  
The examiner should note such review in the 
examination report.  The examiner should 
provide a detailed review of the Veteran's 
current complaints regarding all 
symptomatology associated with and referable 
to the service-connected hepatitis C.  

All studies deemed appropriate in the medical 
opinion of the physician examiner should be 
performed, including all pertinent laboratory 
testing for evaluation of the service-
connected hepatitis C; and all findings 
should be set forth in detail in the report.  

The report of examination should contain a 
detailed account of objective findings, to 
include liver function and other appropriate 
test findings, of all manifestations of the 
Veteran's hepatitis C found to be present.  

The examiner should comment on the presence 
and extent of any cirrhosis and associated 
decreased liver function or increased 
pressure in the liver circulation (portal 
hypertension), ascites, varices, jaundice, 
hepatic encephalopathy/cognitive impairment; 
or malignancy of the liver.  The examiner 
should comment on the presence of any 
extrahepatic manifestations of hepatitis C to 
include any related porphyria cutanea tarda, 
cryoglobulinemia vasculitis, or 
glomerulonephritis, or any other such 
disorders etiologically related to the 
hepatitis C.  Any other disability resulting 
from the Veteran's service-connected 
hepatitis C should be noted in the 
examination report.   

The examiner should comment on whether the 
Veteran's service-connected disability is 
productive of or approximates any one of the 
following sets (i to iv) of symptomatology, 
or-if not-any elements therein:

i.  moderate liver damage and disabling 
recurrent episodes of gastrointestinal 
disturbance, fatigue and mental 
depression; or

ii.  symptomatology of: daily fatigue, 
malaise, and anorexia, with substantial 
weight loss (or other indication of 
malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a 
total duration of at least six weeks 
during the past 12-month period, but not 
occurring constantly; or

iii.  marked liver damage manifest by 
liver function test and marked 
gastrointestinal symptoms, or with 
episodes of several weeks duration 
aggregating three or more a year and 
accompanied by disabling symptoms 
requiring rest therapy; or

iv.  symptomatology of serologic 
evidence of hepatitis C infection and 
the following signs and symptoms due to 
hepatitis C infection: near-constant 
debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain).

For the purposes of the above, an 
incapacitating episode means a period of 
acute signs and symptoms severe enough to 
require bed rest and treatment by a 
physician.

The examiner should identify any 
symptomatology which is part of, or arising 
etiologically from, the service-connected 
hepatitis C, and comment on the severity of 
such symptomatology.  

The examiner must provide an opinion as to 
the effect the Veteran's service-connected 
hepatitis C has on his ability to maintain 
gainful employment.  

Overall, the examiner should include in the 
examination report the rationale for any 
opinion expressed.  If the examiner 
determines that it is not feasible to respond 
to any of the inquiries above, the examiner 
should explain why it is not feasible to 
respond. 

3.  After the requested examination has been 
completed, the AOJ must ensure that all 
instructions ordered here are undertaken.  If 
not, take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Also the AOJ 
should conduct any additional development 
deemed necessary.

4.  Then, following any additional 
development deemed appropriate, consider any 
additional evidence received subsequent to 
the RO's issuance of the July 2010 
supplemental statement of the case.  

Readjudicate the claim under review.  For all 
such evidence dated before July 2, 2001, the 
AOJ must consider all pertinent evidence 
under the prior version of the rating 
schedule for hepatitis, found at Diagnostic 
Code 7345 (effective prior to July 2, 2001).

For all such evidence dated on or after July 
2, 2001, consider all pertinent evidence 
under the version of the rating schedule for 
hepatitis, found at Diagnostic Code 7345 
(effective July 2, 2001), and under the 
current rating schedule for hepatitis C found 
at Diagnostic Code 7354 (2009).
 
If any benefit sought is not granted, issue 
the Veteran and his representative a 
supplemental statement of the case.  Allow an 
appropriate period of time for the Veteran 
and his representative to respond.  
Thereafter, return the case to the Board for 
further appellate consideration. 

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

